15. Verbatim Reports (amendment of Rule 173) (vote)
- Report: Corbett
- After the vote:
(FR) Excuse me, Mr President, but I have something very important to say. The vote on the Corbett report will now allow us to return to normality. All the debates in plenary will be translated into all the languages. Now we need to have effective implementation, and as we are voting on the budget tomorrow, I am suggesting that we prepare amendments to the budget so that ...
(The President cut off the speaker)
New provisions will enter into force on the first day of the next part-session, i.e. 12 November.